Case 0:17-cv-60533-JEM Document 199 Entered on FLSD Docket 05/31/2019 Page 1 of 5




                                UN ITED STA TE S D ISTRIC T C O UR T
                                SO U TH ERN D ISTR IC T O F FLO R ID A
                                         M IAM ID IVISION

                     CA SE N O .:17-60533-ClV -M A RTm EZ-OTA ZO-M YES


  Lt.Col.ROD N EY SC OTT PA TTERSON ,
                                                                                  f
                   Plaintiff,
                                                                      FILED BY                   D.C.

                                                                            MAt 3 12219
  A M ER ICAN AIRLIN ES,IN C.,                                               ANGELA E.NOBLE
                                                                            cLEnKU.s.Dls7:()'E
                                                                            s.D.OF FLA.-MIAMI
                   D efendant.



      Plaintiff.Lt.CoIR odnev S.Patterson.Pro Se R esponse to W illiam R .A m lonm E sq.
   U nopposed M otion to Enlaree Tim e UntilM av 29.2019 to Respond to Sanctions M otion
    and to Provide the C ourtw ith Suetested Datesfor H earinzs on Defendant's Sanctions
                                           M otion.


         Lt.Col.Rodney S.Patterson,Pro Se,hereby fileshisResponse in opposition to his
  fonnercounselofrecord W illiam R .A m long'sUnopposed M otion to Enlarge Tim e.


                                     Introduction and Sum m arv
         The Plaintiff,Lt.ColRodney S.Patterson,term inated his fonner counsel,W illiam R.
  A m long over one m onth ago for cause/directconflict. 1 Subsequently, Patterson tiled a Pro-se
  notice ofappearance,w ith this Courtand severalm otions on hisbehalf. Fonnercounsel's direct
  conflict,w ascreated by the D efendant'sfiling ofa M otion forSanctions,which PlaintiffPatterson
  believes are baseless and unsupported by the facts in the record.Further Defendant's m otion is




  lCounselW illiam R.Am long,wasterminated in writing on April24,2019. Strangely,form ercounsel
  attempted to contactthe Plaintiffby phone at03:24 a.m on the 25thofM ay and at01:09 a.m .on the 29th
  ofM ay,2019 and hasadm itted hehassince continued to engage in settlem entdiscussionswith Am erican
  withoutPlaintiffsknow ledge orconsent.
Case 0:17-cv-60533-JEM Document 199 Entered on FLSD Docket 05/31/2019 Page 2 of 5




  im properatbestand disingenuousatworse,itisthe Defendantwho hasengaged in sanctionable
  conduct2
          On M ay 24,2019 the Plaintiff articulated a m eticulous w ell supported response to the
  Defendant'sm otion forsanctions,to thoroughly rebut'
                                                     tand disprove the allegations. A dditionally,
  Patterson'sform ercounselneversoughthisconsentoraseertained ifPatterson opposedtheinstant
  motion. lndeed,such motion waswholly unnecessary asotherwise m is-stated in para.3 ofsaid
  m otion,w hich sim ply does not eom portw ith Patterson's actions by tim ely filing a detailed and
  w ell supported Pro-se response. M oreover,form er counsel's m otion seem s to im ply that the
  Plaintiffsphysicalconditionsomehow impairshiscognitivereasoningandabilityto comm unicate
  in acogentm anner,which isbeliedbyPatterson'swelldocumented cognitiveability.3Itappears
  thatthelast-minutenecessityoftheextensionwasself-servingforPlaintiffsformercounsel(ECF
  1941.
          To be certain in January,2019 the Plaintiffw ashospitalized w ith a serious physical
  condition forwhich he iscurrently undergoing treatm ent,butit,in no w ay im pacts hiscognitive
  reasoning orability to com m unicate in a cogentm anner. Furtherm ore,Plaintiffdoesnotneed or
  desire an extension,his tim ely filed pleadings m ake clearthathe w antsto im m ediately and
  vigorously disprove the allegations and defend hisgood nam e and character.4 The Plaintiff
  wishesto provehisinnocence ofthealleged sanctionableactionsby theDefendantand did not
  require an extension oftimeto filehisresponseorseek to unnecessarily delaytheproceedings.
  The allegationsareoffensiveand hispleadingsspeak forthem selves.ThePlaintiffdoesnotwish
  todelaytheabilitytodisprovetheallegedallegations,totheextentthecourthasjurisdiction
  overtherem aining matters.Further,plaintiffwelcom estheopportunity to litigate thisand his


  2Recently, thePlaintiffhaslearned thattheDefendanthasapparently lostordestroyed travelrecordsin an
  attem ptto unfairly disparage thePlaintiff'smilitary service and accusethe Plaintiffoffraud on thisCourt,
  in addition the Defendantfailed to com ply with discovery demandsm ade by Plaintiffs former counsel.
  American'sCorporate Security reportwhich found the personnelcomplaintfiled againstPatterson to be
  completed unfounded,and which itappearsthe Courthasimproperly relied upon.
  3TheArmy administeredpre-deploymentneurocognitivetesting,(ANAM )tothePlaintiffinJuly,2014.
  Such testing establishesaneurocognitive baseline and wasdeveloped by the studentsofDr.Gary Kay,
  PhD. DrKay also opined aslate asOct.2018thatthe Plaintiffwascognitively intact.
  4The Plaintiff sovertwo decadesofservice to theU S Army speak foritself. Lt.ColPatterson m anaged
  m ulti-m illion-dollarcounternarcoticsprogram s,served asapublic affairsspokesm an,held a Top-secret
  Clearance,and wasawarded high-levelawardsforhisservice while on A ctive Duty in JointCommand
  and theArmy Staff. The Army doesnotrepose specialtrustand confidence norprom ote ahead ofother
  peers,officerswho arecognitively deficientorcannotcom municate in a cogentmanner.
Case 0:17-cv-60533-JEM Document 199 Entered on FLSD Docket 05/31/2019 Page 3 of 5




  otherm otionspending before thishonorable Courtand w illm ake reasonable effortsto confer
  w ith opposing counselto the extenthisphysicalcondition perm its.
         ThereforePlaintiffPatterson respectfully requeststhishonorableCourtdeniesformer
  counsel,W illiam R.Amlong'sM otion andprovideclarifcation asto when theCourtcan
  schedulethisand otherpending m otionsforahearing.


  Signed and dated this 30th day ofM ay,20l9




  T.,w..
       C&-
        >
  Rodney ScottPatterson,Lt.Col.,Pro Se
  1092 N W 139* Terrace
  Pem broke Pines,FL 33028-2340
  scottpattersoK 47@ gmail.com
  (704)231-0909


                                 CERTIFICA TE OF SERVICE


        IH ER EBY CER TIFY thaton 30th day ofM ay,2019,1filed the foregoing w ith the Clerk

  ofthe Court. lalso certify thatthe foregoing docum entisbeing sen 'ed thisday on counselof

  record forDefendant,American Airlines and CounselforAmlong & Am long 'hlisted below .



  .   <,                 A
  Rodney ScottPatterson,Lt.Co1.,Pro Se
  1092N W 139thTerrace
  PembrokePines,FL 33028-2340
  scottpattersonz47@gmail.com
  (704)231-0909
Case 0:17-cv-60533-JEM Document 199 Entered on FLSD Docket 05/31/2019 Page 4 of 5




                                        SER V IC E LIST


                                          Via U S M ail


  M ichaelA .H olt
  mholt@fisherphillips.com
  Florida BarNo.:91156
  FISHER & PH ILLIPS LLP
  450 EastLasOlasBoulevard
  Suite 800
  FortLauderdale,Florida33301
  Telephone:(954)847-4709
  M ark W .Robertson ('ro Hac Vice)
  mrobertson@omm.com
  O 'M ELVENY & M YERS LLP
  Tim e Square Tow er,7 Tim esSquare
  N ew Y ork,N ew Y ork 10036
  Telephone:(212)326-2000
  TristanMorales(ProHacVice)
  tmorales@omm.com
  O 'M ELVENY & M YERS LLP
  1625 Eye Street,N orthw est
  W ashington,D C 20006
  Telephone:(202)383-5300
  AttorneysforAm erican A irlines,lnc

  K aren Coolm an A m long
  Florida BarN o:275565
  kamlonc@ TheAmlongFinn.com
  A M LON G & AM LON G ,P.A .
  500 N ortheastFourth Street
  FortLauderdale,Florida 33301-1154
  Phone:(954)462-1983
  Fax:(954)523-3102

  W illiam R .A m long
  W ll.
      mnlonctpl-fheArrllongFi= .com
  A M LON G & A M LON G ,P.A .
  500 N ortheastFourth Street
  FortLauderdale,Florida33301-1154
  Phone:(954)462-1983
  Fax:(954)523-3102
Case 0:17-cv-60533-JEM Document 199 Entered on FLSD Docket 05/31/2019 Page 5 of 5




  CounselforA m long & A m long,P.A .

  N oelChristian Pace,Esq.
  206 N W 91ST STREET
  EL PORTA L,FL 33150-2259
  Noel.c.pace.esq@ gmail.com
  (305)219-1191
